Title: From Thomas Jefferson to Thomas Mann Randolph, 1 January 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Washington Jan. 1. 1801.

I wrote you last on the 19th. acknoleging yours of Dec. 8. from Richmond which is the last come to hand. we have nothing from Europe more than you see in the newspapers. Congress seem to be resting on their oars, uncertain what to do. we think the less they do the better, and therefore concur in all adjournments, postponements & whatever else will rid of time. the election is still problematical. the Feds of the Essex school who muster strong in Congress, propose to prevent an election in the H. of R. by a division & to transfer the government by a law to the Chief justice or the Secretary of state, which will give them predominance for another [year] & the chapter of chances for further time. we have 8. states certain for election, and as two or three other States depend on the votes of a single ind[ividual] we believe we shall carry it. but if we fail in this [we] have it in [our] power, as a [dernier] resort, to prevent their plan by my undertaking the government in the character of Vice-president.—we are extremely apprehensive they will press and carry their judiciary bill. it’s effect will be very mischievous, as it would be so difficult hereafter to undo it. it is probable the Mausoleum and territory of Columbia may [whither] away a great deal of time for us, which is our best resource. we have [a] surplus of 2. or 3. millions in the treasury which they will be very much puzzled how to get rid of, while in their power.tenderest love to my dearest Martha, kisses to the little ones and sincere affection to yourself. Adieu.
